HOLDAWAY, Judge,
concurring:
I concur with both the result and, based on our precedential case law, the analysis in Judge Farley’s excellent opinion. I do feel compelled to point out, however, that the evidence that was “inadequately” discussed in the reasons or bases part of the BVA decision was contradictory and that the contradictions were those of the appellant and her deceased husband. The husband gave a quite different account of his service drinking habits at the time of his retirement than he did later on. Moreover, his wife, the appellant, testified that the heavy drinking began only toward the end of his career. We now ask the Board, through the guise of the judicially enhanced reasons or bases statutory provision, to decide which version of this evidence was truthful and then, somehow, explain why they selected the version they did. I wish them well in this endeavor. The Court has engrafted requirements on the statutory reasons or bases provision that are simply not contained in the statute. It is now our precedent and I accept it. However, it is one cat that I would like to walk backwards, at least a little bit.